Title: From George Washington to Jean-Louis-Ambroise, chevalier de Villefranche de Genton, 6 August 1782
From: Washington, George
To: Villefranche de Genton, Jean-Louis-Ambroise, chevalier de


                  
                     Sir
                     Head Quarters, Augt 6. 1782
                  
                  I was informed by Genll Paterson that the place assigned by Majr Genll Knox & others for erecting the Magazine, was in your opinion very unfit for the purpose; if this is the case, I wish you to point out some other place on West Point, and give your reasons in writing as soon as possible, why you prefer it to the place first mentioned.  I am sir Your Most Obedt Servant
                  
                     Go:Washington
                  
               